11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Michael Wayne Lindsey
Appellant
Vs.                   No.
11-05-00028-CR -- Appeal from Scurry County
State of State
Appellee
 
The
jury convicted Michael Wayne Lindsey of sexual assault and indecency with a
child.  The jury assessed punishment at
confinement for four years for the sexual assault offense and two years for the
indecency offense.
Appellant
has filed in this court a motion stating that he no longer desires to prosecute
this appeal.   In the motion, appellant
states that the Aabandonment@ or Anon-suit@ of this appeal is a condition of an
agreement that he has with the Scurry County District Attorney and the Scurry
County Sheriff.  Appellant states that he
has entered this agreement voluntarily and that he Aunderstands
the possible consequences of his decision.@  Appellant further states in the motion that
he understands that this abandonment or nonsuit is Afinal@ and that Ahis
appellate rights cannot subsequently be reacquired.@  The motion is signed by both appellant and
his attorney.  TEX.R.APP.P. 42.2.
The
motion is granted in part,[1]
and the appeal is dismissed.
 
PER CURIAM
 
March 17, 2005
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.




[1]Trial counsel=s request
to be discharged as court-appointed counsel should be addressed to the trial
court.  TEX. CODE CRIM. PRO. ANN. art.
26.04 (Vernon Supp. 2004 - 2005); TEX. GOV=T CODE
ANN. ' 24.016 (Vernon 2004).